Citation Nr: 0723156	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder, to include whether service connection is warranted.      

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served in active duty from November 1945 to April 
1948.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for PTSD and determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a psychiatric disorder.  The RO subsequently reopened the 
claim for service connection for a psychiatric disorder in 
December 2005 and denied the claim on the merits.  

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Thus, the Board will determine whether new and material 
evidence has been received to reopen the claim for service 
connection for a psychiatric disability, and if so, the Board 
will then consider the claim on the merits.  

In March 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

In June 2006, the veteran requested a hearing before the 
Board; however, the veteran subsequently withdrew his request 
in June 2007.   

FINDINGS OF FACT

1.  Evidence received since the May 2002 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder.     

2.  The veteran's current psychiatric disorder to include 
generalized anxiety disorder first manifested many years 
after service and there is no competent evidence which 
relates the psychiatric disorder to service.  

3.  There is no current diagnosis of PTSD.     


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 2002 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006). 

2.  A psychiatric disability, to include generalized anxiety 
disorder, was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

3.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The claim to reopen now before the Board was received at the 
RO in November 2004.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for a psychiatric disorder, in view of the Board's 
favorable decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.    

Regarding the claims for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in January 2005, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection including a claim 
for service connection for PTSD.  The letter also notified 
the veteran as to what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in January 2005, prior to the initial adjudication of the 
claims.  Regarding elements (4) and (5) (degree of disability 
and effective date), the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal in 
March 2006.  The claims were readjudicated in May 2006, 
December 2006, and April 2007.    

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in January 2005, prior to 
the initial adjudication of the claims.  After he received 
notice of elements (4) and (5), the veteran had over a year 
to respond to this notice before the final readjudication of 
the claims at the RO level.  Further, as discussed in detail 
below, the preponderance of the evidence is against the 
claims for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records have been obtained and are 
associated with the claims folder.  VA treatment records 
dated from 1998 to 1999 and from 2004 to 2006 were obtained.  
In the application for compensation dated in November 2004, 
the veteran reported being treated by Dr. T. in 1952 and Dr. 
S. in 1956.  The Board notes that when the veteran initially 
filed the claim for service connection for a psychiatric 
disorder in the 1980's, the RO made attempts to obtain the 
records from Drs. T. and S.  Treatment records from these 
doctors are associated with the claims folder.  There is no 
identified relevant evidence that has not been obtained.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection, and that medical opinions 
regarding the etiologies of those claimed disabilities have 
not been obtained.  However, for reasons explained 
immediately below, such examinations and medical opinions are 
not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Regarding the claim for service connection for PTSD, there is 
medical evidence that the veteran does not currently meet the 
criteria for PTSD and that he did not describe trauma 
consistent with the DSM-IV criteria for PTSD.  There is no 
competent evidence of any of the McLendon elements.  
Therefore, the Board finds that VA is not obligated to afford 
the veteran a VA examination.  

Regarding the claim for service connection for a psychiatric 
disability, there is medical evidence that the veteran 
currently has generalized anxiety disorder.  The record, 
however, is missing critical evidence of an event, injury, or 
disease occurred in service, McLendon element (2), and 
evidence of an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service.  McLendon element (3).  The outcome of 
this claim for service connection thus hinges on matters 
other than those which are amenable to VA examination and 
medical opinion.  Specifically, the outcome of this claim 
hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would result in speculation.  The VA 
examiner would be unable to provide evidence of in-service 
symptoms, injury, or disease.  Thus, obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be futile.  In the absence of evidence of the in-
service incurrence, there is no need for a medical nexus 
opinion.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Legal Criteria

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).      

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



III.  Analysis

New and Material Evidence

In an August 1989 rating decision, the RO denied the claim 
for entitlement to service connection for a nervous disorder 
on the basis that there was no evidence of complaints, 
findings, or treatment of a nervous disorder in service and 
there was no competent evidence of a current disability.  The 
veteran was notified of this decision in August 1989.  The 
veteran did not appeal this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In a September 1999 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a nervous disorder.  The 
veteran was notified of this decision in September 1999.  The 
veteran filed a notice of disagreement as to this decision in 
October 1999.  However, in February 2000, he subsequently 
withdrew the appeal.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a November 2000 rating decision, the RO reopened the claim 
for service connection for a nervous disorder.  The RO denied 
the claim on the basis that there was no evidence of a 
nervous disorder in service or within one year from service 
separation, a current disability, or a nexus to service.  The 
veteran was notified of this decision in December 2000 and he 
did not file an appeal.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a May 2002 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a nervous disorder.  The veteran 
was notified of this decision in May 2002 and he did not file 
an appeal.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In November 2004, the veteran filed a claim for service 
connection for an anxiety disorder.  The Board has 
interpreted this claim as a claim to reopen since there was 
evidence of anxiety when the claim was initially adjudicated.  
See the July 1956 private medical record by Dr. E.S.  Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  The evidence 
submitted since the May 2002 rating decision includes VA 
treatment records dated from March 2004 to August 2006.    

VA treatment records dated in July 2006 and August 2006 
reflect  diagnosis of generalized anxiety disorder.  The 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim, 
which is whether the veteran has a current psychiatric 
disability.  This evidence establishes a current diagnosis.  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, this evidence is new and material, and the 
claim is reopened.

Entitlement to service connection for a psychiatric disorder

The competent medical evidence of record establishes a 
current diagnosis of generalized anxiety disorder.  See the 
VA treatment records dated in July 2006 and August 2006.    

There is, however, no competent evidence of a psychiatric 
disorder including generalized anxiety disorder in service.  
Service medical records do not show treatment, complaints, or 
diagnoses of a psychiatric disorder.  An April 1948 
separation examination report indicates that psychiatric 
examination was normal.  There is no evidence of a diagnosis 
of a psychoses within one year after service separation.  In 
fact, there is no competent evidence of record of a psychotic 
disorder.   

The record shows that the veteran separated from service in 
April 1948.  The evidence of record shows that in January 
1950, the veteran was examined after having complaints of a 
constricted feeling in his throat.  Examination found 
nothing.  In March 1950, the veteran again sought treatment 
at a VA medical center for symptoms of feeling a lump on his 
throat.  He reported having these symptoms since service.  
Examination of the throat was negative.  The diagnosis was 
globus hystericus (conversion manifestation).  The examiner 
noted that the veteran showed emotional indifference.  There 
was no psychosis.  See the March 1950 statement by Dr. T.L.  
Private medical records show that in August 1952, 
disassociative reaction was diagnosed.  It was noted that the 
veteran reported that his throat felt dry and tight, and that 
he had these symptoms since 1949 and he was treated with 
medication.  A July 1956 private medical record indicates 
that acute anxiety with cardiospasm was diagnosed.  The 
veteran was started on medication.    

There is no evidence of treatment for a psychiatric disorder 
from 1956 until 2005, when the veteran sought mental health 
screening for PTSD.  This lengthy period without evidence of 
pertinent diagnosis weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that 
during this time period, an 1982 VA examination report 
indicates that psychiatric examination was normal.  The 
competent evidence of record shows that in 2005, the veteran 
sought a mental health evaluation at a VA medical facility.  
Generalized anxiety disorder was diagnosed.  There is no 
competent evidence of record which relates the current 
diagnosis to injury or disease in service. 

The veteran's own implied assertions that the generalized 
anxiety disorder is medically related to his period of 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran, as a 
layperson, is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise. 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

In the present case, there is no competent evidence of a 
chronic psychiatric disease in service or evidence of 
continuity of symptomatology after service.  The Board notes 
that in the March 1950 medical statement, Dr. T.L. indicated 
that the veteran reported having symptoms of the throat lump 
since service.  As noted above, globus hystericus was 
diagnosed.  There is no competent evidence which relates the 
diagnosis of globus hystericus to service or to any symptoms 
in service.  Also, there is no current diagnosis of globus 
hytericus.   A grant of service connection requires a showing 
of current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

Regarding the current diagnosis of a generalized anxiety 
disorder, there is no competent evidence of anxiety symptoms 
in service or a continuity of symptomatology after service.  
The Board notes that at a hearing before the RO in February 
2000, the veteran reported that he was not nervous in 
service.  In a January 2005 statement, the veteran stated 
that he believed he had a dissassociative disorder since 1952 
and no doctor would see him before then.   

In summary, the competent evidence of record establishes that 
the veteran did not have any psychiatric symptoms in service 
and he had a normal psychiatric examination upon service 
separation.  The competent evidence shows that after service 
separation, the veteran was treated for a psychiatric 
disorder from 1952 to 1956 and again sought treatment in 
2005.  There is no competent evidence of a diagnosis of a 
psychosis at any time and there is no competent evidence 
which relates the current generalized anxiety disorder to any 
injury, incident, or disease in service.  As such, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for PTSD

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

There is no competent evidence of a diagnosis of PTSD.  The 
service medical records do not reflect a diagnosis of PTSD.  
Upon separation examination in April 1948, psychiatric 
examination was normal.  The veteran has submitted competent 
evidence of post-service treatment for psychiatric disorders.  
However, the medical evidence does not establish a current 
diagnosis of PTSD.  The VA treatment records dated in 2006 
indicate that the veteran did not meet the criteria for PTSD.  
The VA treatment records indicate that in January 2006, the 
veteran requested a PTSD screening.  A March 2006 VA 
treatment record states that the veteran was unable to 
complete the usual battery of psychometric testing required 
for admission to the group therapy program and he had an 
inability to stay focused during the screening process.  It 
was deemed that the probability of the veteran being able to 
participate in the group therapy program was unlikely.  A 
June 2006 VA psychiatric assessment record indicates that the 
veteran did not meet the criteria for PTSD and he was unable 
to complete the usual battery of psychometric testing 
required for admission.  A July 2006 VA mental health 
treatment record notes that the veteran did not describe 
trauma consistent with the DSM-IV criteria for PTSD trauma.  
An August 2006 VA treatment record reflects an Axis I 
diagnosis of generalized anxiety disorder.  An August 2006 VA 
individual psychotherapy treatment record indicates that 
further evaluation did not appear justified because there was 
no evidence to meet the criteria for a service-connected 
disability.  

Although the record shows that the veteran has been evaluated 
by psychiatric examiners at VA on numerous occasions, there 
is no competent evidence of a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. 
§ 3.304(f).  The VA treatment records do not document a 
diagnosis of PTSD and in fact, indicate that the criteria for 
PTSD has not been met.  The Board finds that these 
psychiatric records constitute sufficient competent evidence 
to find that the veteran does not have a current PTSD 
diagnosis.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  A 
grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  In this case, there is no competent evidence of a 
diagnosis of PTSD.    

The veteran's own implied assertions that he has PTSD due to 
events in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions. 

Because there is no evidence of current diagnosis of PTSD, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, service connection for 
PTSD is not warranted, and the claim is denied.  





ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened and 
the appeal is granted to that extent.  

Entitlement to service connection for a psychiatric disorder 
is not warranted, and the appeal is denied.      

Entitlement to service connection for PTSD is not warranted, 
and the appeal is denied.    


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


